Name: Commission Regulation (EEC) No 2736/86 of 3 September 1986 rectifying Regulation (EEC) No 2094/86 laying down detailed rules for the use of tartaric acid for deacidification of specified wine products in certain regions of zone A
 Type: Regulation
 Subject Matter: chemistry;  food technology;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31986R2736Commission Regulation (EEC) No 2736/86 of 3 September 1986 rectifying Regulation (EEC) No 2094/86 laying down detailed rules for the use of tartaric acid for deacidification of specified wine products in certain regions of zone A Official Journal L 252 , 04/09/1986 P. 0015 - 0015 Finnish special edition: Chapter 3 Volume 21 P. 0262 Swedish special edition: Chapter 3 Volume 21 P. 0262 ***** // // // REGULATION (EEC) No 2736/86 of 3 September 1986 rectifying Regulation (EEC) No 2094/86 laying down detailed rules for the use of tartaric acid for deacidification of specified wine products in certain regions of zone A THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 46 (6) thereof, Whereas verification has shown that, as a result of an error, the text of Commission Regulation (EEC) No 2094/86 (3) does not correspond to the measures submitted for the opinion of the Management Committee on Wine; whereas the Regulation in question therefore has to be rectified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (2) of Regulation (EEC) No 2094/86 is replaced by the following: '2. The wine-growing regions referred to in the second indent of the first subparagraph of Article 46 (3) of Regulation (EEC) No 337/79 are the following: - Ahr, - Rheingau, - Mittelrhein, - Mosel-Saar-Ruwer, - Nahe, - Rheinhessen, - Rheinpfalz, - Moselle luxembourgeoise.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 367, 31. 12. 1985, p. 39. (3) OJ No L 180, 4. 7. 1986, p. 17.